Citation Nr: 0736547	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence exists to reopen a claim 
for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his substantive appeal to the Board, received in December 
2005, the veteran requested a hearing before a Decision 
Review Officer (DRO).  A hearing was held on May 1, 2006 in 
Jackson, Mississippi, before a DRO at the VA Regional Office 
in Jackson, Mississippi.  A transcript of the hearing 
testimony is in the claims file.

Another hearing was held on June 26, 2007, before the 
undersigned Acting Veterans Law Judge (VLJ), sitting at the 
RO in Jackson, Mississippi, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board notes that the issue of whether new and material 
evidence was adjudicated by the RO in the August 2005 rating 
decision.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 2002).  Although this claim does not involve a 
prior final denial by the Board but rather by the RO, the 
United States Court of Veterans Appeals (Court) has held that 
the same statutory reopening requirements apply to prior 
final RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  Therefore, the Board is required by statute to 
review whether new and material evidence has been submitted 
to reopen the claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A November 2002 rating decision denied the veteran's 
claims of service connection for hearing loss.  The veteran 
was notified of that decision, but did not initiate an 
appeal.

3.  Some of the evidence received since the November 2002 
rating decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hearing loss.

4.  The veteran has hearing loss that is causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the November 2002 
rating decision is new and material, and the claim for 
service connection for hearing loss is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  Service connection for hearing loss was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 20.1304 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR 
§ 3.159(b)(1) (2007).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the decision below, the Board has reopened the veteran's 
claim for service connection for hearing loss and granted it.  
As such, the benefits sought on appeal have been granted in 
full, and therefore, regardless of whether the notice 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Accordingly, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication. 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board observes that the veteran's claim for service 
connection for hearing loss was previously considered and 
denied by the RO in a rating decision dated in November 2002.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  The November 2002 rating decision noted that 
there was no evidence of hearing loss in service or that the 
veteran's current hearing loss manifested within one year of 
service.  The veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

In the March 2005 claim, the veteran essentially requested 
that his claim for service connection for hearing loss be 
reopened.  The August 2005 rating decision now on appeal 
denied reopening the veteran's claim.  The requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett, 83 F.3d at 
1383-1384 (Fed. Cir. 1996) (Statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, potential jurisdictional defect may be raised by 
court of tribunal, sua sponte or by any party, at any stage 
in the proceedings, once apparent, must be adjudicated).  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for hearing loss.  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final November 2002 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final November 2002 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a) (2007).  Specifically, the veteran submitted a 
private audiologic report dated in July 2007, along with a 
medical statement.  The Board initially notes that while VA 
regulations allow the Board to consider evidence received and 
accepted under the provisions of 38 C.F.R. § 20.1304 if 
submitted with a waiver of RO consideration, such waiver is 
not required if the Board determines that the benefits sought 
via the additional evidence can be fully allowed.  Given that 
the Board has reopened and granted the veteran's claim of 
service connection for hearing loss, the Board's failure to 
refer back such evidence to the RO for review falls within 
the exception allowed by section 20.1304, and any other 
failure on the part of the Board constitutes harmless error.  
38 C.F.R. § 20.1304 (2007); see Bernard v. Brown, 4 Vet. App. 
384, 392- 94 (1993).

This evidence is certainly new, in that it was not previously 
of record.  The Board also finds the July 2007 private 
audiologic examination a private psychologist to be material.  
In this regard, the Board notes that the medical doctor 
confirmed hearing loss and directly attributed it to military 
service as a cannon gunner during war time.  The prior 
November 2002 final rating decision denied service connection 
because there was no evidence that hearing loss existed in 
service or one year thereafter.  The new March 2006 private 
examination indicates that there were symptoms of hearing 
loss during service.  Therefore, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection for hearing 
loss.

Next, the Board turns to the merits of the case. There is no 
prejudice to the appellant by the Board's addressing the 
merits of this claim in this decision. As discussed above, VA 
has already met all obligations to the appellant regarding 
the duty to notify and to assist. Moreover, the veteran has 
been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and has done so. See 
Bernard, 4 Vet. App. at 392-94 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for hearing loss.  
The veteran underwent a private audiologic examination in 
July 2007.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
4000
Average
RIGHT
45
60
80
80
66.25
LEFT
50
65
85
80
70

The July 2007 audiologic exam indicates that the veteran has 
hearing loss, as defined by VA regulations.  See 38 C.F.R. § 
3.385 (2007).

While the veteran has demonstrated that he has a current 
disability, this is not enough.  The veteran must demonstrate 
chronic disability resulting from that injury, disease or 
event in service.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2007). 

The July 2007 private audiologic examiner concluded that the 
veteran's current bilateral hearing loss was a direct result 
of his military service as a cannon gunner during war time.  
The Board also notes that the veteran's personnel records 
reflect that the veteran served for fourteen months as a 
cannoneer during his time in service. 

Based on the evidence of record, the Board finds that the 
evidence tends to support the conclusion that the veteran's 
bilateral hearing loss is related to his military service.  
The Board acknowledges that the veteran's hearing loss did 
not meet the requirements of 38 C.F.R. § 3.385 for several 
years after the veteran's discharge from service.  However, 
applying the benefit of the doubt rule, and given the 
additional evidence discussed above, the Board concludes that 
service connection for hearing loss is warranted.  This 
constitutes a full grant of the benefits sought on appeal.


ORDER

Service connection for hearing loss is granted.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


